                                  1

                                  2

                                  3

                                  4

                                  5

                                  6                              IN THE UNITED STATES DISTRICT COURT

                                  7                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  8

                                  9     A&C TRADE CONSULTANTS, INC.,                    Case No. 18-cv-05356-MMC
                                  10                    Plaintiff,
                                                                                        ORDER GRANTING IN PART AND
                                  11              v.                                    DENYING IN PART PLAINTIFF’S
                                                                                        AMENDED MOTION TO ENTER
                                  12
Northern District of California




                                        JOEL E. ALVAREZ, et al.,                        DEFAULT JUDGMENT
 United States District Court




                                  13                    Defendants.                     Re: Doc. No. 74
                                  14

                                  15          Before the Court is plaintiff A&C Trade Consultants, Inc.’s (“A&C”) Amended
                                  16   Motion to Enter Default Judgment, brought pursuant to Rule 55(b)(2) of the Federal Rules
                                  17   of Civil Procedure, and filed April 28, 2021.1 Having read and considered the papers filed
                                  18   in support of the instant motion, the Court rules as follows.2
                                  19                                             BACKGROUND3
                                  20          A&C sells “high quality industrial washdown equipment.” (See Compl. ¶ 1.) In
                                  21   1996, A&C hired defendant Joel E. Alvarez (“Alvarez”) and, “[i]n recent years,” he “was
                                  22   responsible for overseeing . . . the South American market.” (See id. ¶ 9.)
                                  23          In 2017, however, A&C “became aware” that its “monies . . . were being diverted
                                  24
                                              1 On April 28, 2021, A&C served each defendant named in the above-titled action
                                  25
                                       with notice of the instant motion. To date, no defendant has filed a response.
                                  26          2   By order filed June 1, 2021, the Court took the matter under submission.
                                  27          3The following facts are taken from the complaint and declarations filed in support
                                  28   of the motion to enter default judgment.
                                  1    into an account in the name[s] of Alvarez” and defendants Revolution Racing Team

                                  2    (“RRT”) and Importtrix, two businesses A&C “understood to be owned by Alvarez and his

                                  3    [now ex-wife], Ethel Nogal (“Nogal”).” (See Hsu Decl. ¶ 4; see also Compl. ¶ 10.)4

                                  4    Additionally, A&C “learned” that Alvarez and Nogal, along with defendant Martin Alonso

                                  5    Guerra Espinosa (“Espinosa”), “had been utilizing the trade secrets of A&C . . . to help

                                  6    establish and promote their joint business venture,” namely, defendant Suministros

                                  7    Industriales Joma S.A.S. (“SIJOMA”). (See id. ¶ 11.)

                                  8           Based on the above allegations, A&C, on August 30, 2018, filed the instant action,

                                  9    by which it asserts the following thirteen “Claims for Relief”: (1) “Misappropriation of

                                  10   Trade Secrets under the Defend Trade Secrets Act of 2016 (18 U.S.C. § 1836(b)(1)),” (2)

                                  11   “Misappropriation of Trade Secrets under California Uniform Trade Secrets Act, Cal. Civ.

                                  12   Code § 3426, et seq.,” (3) “Violation of the Computer Fraud and Abuse Act, 18 U.S.C.
Northern District of California
 United States District Court




                                  13   § 1030,” (4) “Violation of Cal. Penal Code § 502,” (5) “Violation of Cal. Penal Code

                                  14   § 528.5,” (6) “Violation of Cal. Penal Code § 496(c),” (7) “Breach of Contract,” (8) “Breach

                                  15   of Fiduciary Duty,” (9) “Conversion,” (10) “Money Had and Received,” (11) “Fraud,” (12)

                                  16   “Unjust Enrichment,” and (13) “Unlawful, Unfair[,] and Fraudulent Competition under Cal.

                                  17   Bus[.] and Prof. Code § 17200, et seq.”5

                                  18          Subsequently, on October 16, 2018, A&C completed service of the summons and

                                  19   complaint on RRT and Importtrix, followed by service on Alvarez on November 14, 2018.

                                  20   (See Doc. Nos. 15-17). On March 15, 2019, after Alvarez, RRT, and Importtrix failed to

                                  21   respond to the complaint or otherwise appear, A&C moved for entry of default against

                                  22   those three defendants (see Doc. No. 26), which defaults were entered by the Clerk of

                                  23   Court on March 19, 2019 (see Doc. No. 27). On January 2, 2020, A&C then completed

                                  24

                                  25          4 By order filed March 19, 2021, the Court approved a stipulation for dismissal of
                                       A&C’s claims against Nogal.
                                  26          5
                                                The above numbers do not fully correspond to the claims asserted by A&C. In
                                  27   particular, A&C mislabeled the eighth of the above-listed claims as “Ninth Claim for
                                       Relief” and continued to mislabel, in the same manner, the five claims following
                                  28   thereafter.

                                                                                     2
                                  1    service on Espinosa and SIJOMA. (See Doc. Nos. 41-42.) On March 4, 2020, A&C

                                  2    moved for entry of default against those two defendants (see Doc. No. 43), which

                                  3    defaults were entered by the Clerk of Court on March 5, 2020 (see Doc. No. 44).

                                  4           Default having been entered against Alvarez, RRT, Importtrix, Espinosa, and

                                  5    SIJOMA, A&C, on March 19, 2021, moved for entry of default judgment against all five

                                  6    defendants. (See Doc. No. 69.) On March 23, 2021, however, the Court, after identifying

                                  7    specific deficiencies in A&C’s motion, denied the motion without prejudice to A&C’s filing

                                  8    an amended motion; additionally, in so ruling, the Court directed A&C, in any such

                                  9    amended motion, to “address the issue of personal jurisdiction, cite to the particular

                                  10   allegations in the complaint on which [A&C] relies to establish liability, and cite to the

                                  11   particular evidence on which [A&C] relies to support its claim for damages.” (See Order

                                  12   at 2:14-16.)
Northern District of California
 United States District Court




                                  13                                              DISCUSSION

                                  14          By the instant motion, A&C seeks, pursuant to Rule 55(b)(2), entry of a default

                                  15   judgment against Alvarez, RRT, Importtrix, Espinosa, and SIJOMA, as well as damages,

                                  16   various forms of equitable relief, and attorneys’ fees and costs.

                                  17   A.     Jurisdiction

                                  18          Before a default judgment may be entered, the district court must determine it has

                                  19   subject matter jurisdiction over the action and personal jurisdiction over each of the

                                  20   defendants. See In re Tuli, 172 F.3d 707, 712 (9th Cir. 1999) (holding, where entry of

                                  21   default judgment is sought, court has “affirmative duty to look into its jurisdiction over both

                                  22   the subject matter and the parties”).

                                  23          Here, the Court has original jurisdiction over A&C’s claims alleging violations of the

                                  24   Defend Trade Secrets Act and the Computer Fraud and Abuse Act, see 28 U.S.C.

                                  25   § 1331, and supplemental jurisdiction over the remaining claims, see id. § 1367.

                                  26   Additionally, the Court has personal jurisdiction over Alvarez, “an individual residing

                                  27   within this judicial district.” (See Compl. ¶ 2.) As set forth below, however, personal

                                  28   jurisdiction has not been established as to the remaining defendants.
                                                                                      3
                                  1           “For a court to exercise personal jurisdiction over a nonresident defendant

                                  2    consistent with due process, that defendant must have certain minimum contacts with the

                                  3    . . . forum,” see Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 801 (9th Cir.

                                  4    2004) (internal quotation and citation omitted), and depending on the nature and extent of

                                  5    its contacts with the forum, “a defendant may be subject to either general or specific

                                  6    personal jurisdiction,” see Easter v. Am. W. Fin., 381 F.3d 948, 960 (9th Cir. 2004). “It is

                                  7    the plaintiff's burden to establish the court's personal jurisdiction over a defendant.” See

                                  8    Doe v. Unocal Corp., 248 F.3d 915, 922 (9th Cir. 2001).

                                  9           Here, although the Court, as noted, directed A&C, in the instant motion, to

                                  10   “address the issue of personal jurisdiction” (see Order at 2:14), A&C has failed to do so

                                  11   and, consequently, has not met its burden. With respect to RRT and Importtrix, A&C

                                  12   alleges both “business entit[ies]” are “doing business within this judicial district” (see
Northern District of California
 United States District Court




                                  13   Compl. ¶¶ 4-5), but has provided no details as to the nature and extent of any such

                                  14   contacts. As to Espinosa, “an individual residing in Medellin, Col[o]mbia” (see id. ¶ 6),

                                  15   and SIJOMA, “a business entity . . . doing business in Medellin, Col[o]mbia” (see id. ¶ 7),

                                  16   A&C fails to allege any contacts whatsoever.

                                  17          Accordingly, to the extent A&C seeks entry of a default judgment against RRT,

                                  18   Importtrix, Espinosa, and SIJOMA, the motion will be denied. See In re Tuli, 172 F.3d at

                                  19   712 (holding “judgment entered without personal jurisdiction over the parties is void”).

                                  20          The Court next turns to whether entry of a default judgment against Alvarez is

                                  21   appropriate.

                                  22   B.     Eitel Factors

                                  23          Once the court establishes it has jurisdiction, its “decision whether to enter a

                                  24   default judgment is a discretionary one.” See Aldabe v. Aldabe, 616 F.2d 1089, 1092

                                  25   (9th Cir. 1980). The Ninth Circuit considers the following factors to determine whether

                                  26   entry of a default judgment is appropriate:

                                  27          (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff's
                                              substantive claim, (3) the sufficiency of the complaint, (4) the sum of
                                  28          money at stake in the action; (5) the possibility of a dispute concerning
                                                                                    4
                                              material facts; (6) whether the default was due to excusable neglect, and
                                  1           (7) the strong policy underlying the Federal Rules of Civil Procedure
                                              favoring decisions on the merits.
                                  2

                                  3    See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). In considering the above-

                                  4    listed factors, courts “must take the well-pleaded factual allegations of [a complaint] as

                                  5    true.” See Cripps v. Life Ins. Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992).

                                  6           1.     First Eitel Factor: Possibility of Prejudice to Plaintiff

                                  7           In addressing the first factor, the Court considers whether the plaintiff “will be

                                  8    prejudiced if the Court denies default judgment.” See Craigslist, Inc. v. Naturemarket,

                                  9    Inc., 694 F. Supp. 2d 1039, 1054 (N.D. Cal. 2010) (citing Eitel, 782 F.2d at 1471). Here,

                                  10   Alvarez has failed to participate in the above-titled action and, consequently, A&C will be

                                  11   unable to adjudicate its claims, recover damages, or pursue equitable relief unless the

                                  12   Court enters a default judgment. See Vietnam Reform Party v. Viet Tan - Vietnam
Northern District of California
 United States District Court




                                  13   Reform Party, 416 F. Supp. 3d 948, 962 (N.D. Cal. 2019) (holding plaintiff “would be

                                  14   prejudiced absent a default judgment” where defendants “ha[d] not appeared in . . . long-

                                  15   running action”).

                                  16          Accordingly, the first factor weighs in favor of entry of a default judgment.

                                  17
                                              2.     Second and Third Eitel Factors: Merits of the Claim and Sufficiency of
                                  18                 the Complaint
                                  19          In addressing the second and third factors, the Court considers whether the

                                  20   plaintiff “has plead facts sufficient to establish and succeed upon its claims.” See

                                  21   Craigslist, 694 F. Supp. 2d at 1055. In that regard, as noted above, the Court “must take

                                  22   the well-pleaded factual allegations of [the complaint] as true.” See Cripps, 980 F.2d at

                                  23   1267. “[N]ecessary facts not contained in the pleadings,” however, “are not established

                                  24   by default.” Id.

                                  25          Here, A&C asserts, as against Alvarez, claims under the Defend Trade Secrets

                                  26   Act (“DTSA”), the California Uniform Trade Secrets Act (“CUTSA”), the Computer Fraud

                                  27   and Abuse Act (“CFAA”), California Penal Code §§ 502, 582.5, and 496(c), as well as for

                                  28   breach of contract, breach of fiduciary duty, conversion, money had and received, fraud,
                                                                                     5
                                  1    unjust enrichment, and under the Unfair Competition Law (“UCL”).

                                  2           The Court addresses each of the above-listed claims in turn.

                                  3                  a.     DTSA and CUTSA Claims
                                  4           A plaintiff bringing claims under the DTSA and the CUTSA must show “(1) the

                                  5    plaintiff owned a trade secret[,] (2) the defendant misappropriated the trade secret[,] and

                                  6    (3) the defendant's actions damaged the plaintiff.” See Alta Devices, Inc. v. LG Elecs.,

                                  7    Inc., 343 F. Supp. 3d 868, 877 (N.D. Cal. 2018) (internal quotations and citations

                                  8    omitted).6 Here, A&C has submitted evidence that Alvarez “ha[d] access to company

                                  9    trade secrets,” in particular, “customer lists,” that he shared such information with

                                  10   Espinosa, that he and Espinosa “would . . . provide specific wire instructions . . . to the

                                  11   buyers” of A&C’s products, and that, on at least one occasion, “payment [was] wired into

                                  12   RRT’s and Importtrix’[s] account.” (See Hsu Decl. ¶¶ 2, 7.) Consequently, A&C has
Northern District of California
 United States District Court




                                  13   established its claim against Alvarez under the DTSA and CUTSA.

                                  14                 b.     CFAA Claim
                                  15          To assert a claim under the CFAA based, as here, on a violation of § 18 U.S.C.

                                  16   § 1030(a)(4), a plaintiff must show the defendant “(1) accessed a protected computer, (2)

                                  17   without authorization or exceeding such authorization that was granted, (3) knowingly

                                  18   and with intent to defraud, and thereby (4) furthered the intended fraud and obtained

                                  19   anything of value, causing (5) a loss to one or more persons during any one-year period

                                  20   aggregating at least $5,000 in value.” See LVRC Holdings LLC v. Brekka, 581 F.3d

                                  21   1127, 1132 (9th Cir. 2009) (internal quotations, citations, and alterations omitted). Here,

                                  22   A&C has submitted a declaration stating Alvarez’s “access to the accounting system was

                                  23   limited” and that he nonetheless “was able to manipulate the computer system and

                                  24   security protocols in order to . . . cover up the sale of products to A&C customers with

                                  25

                                  26
                                              6“The elements of misappropriation under the DTSA are similar to those under the
                                       CUTSA, except that the DTSA applies only to misappropriations that occur or continue to
                                  27   occur on or after its date of enactment on May 11, 2016.” See id. Here, A&C has
                                       provided evidence of misappropriations that continued to occur after May 11, 2016.
                                  28   (See, e.g., Hoe Decl., Ex. C, Attach. A at 1.)

                                                                                     6
                                  1    payments going directly into [his] business accounts.” (See Hsu Decl. ¶ 2.) Additionally,

                                  2    A&C has submitted records and a report showing A&C, as a result, incurred within a one-

                                  3    year period an aggregate loss in excess of $5000. (See Hoe Decl., Ex. C, Attach. A at

                                  4    9.) Consequently, A&C has established its claim against Alvarez under the CFAA.

                                  5                  c.      California Penal Code Claims
                                  6           Although A&C alleges claims under California Penal Code §§ 502, 582.5, and

                                  7    496(c), it fails to discuss such claims in the instant motion, let alone “cite to the particular

                                  8    allegations in the complaint on which [A&C] relies to establish liability.” (See Order at

                                  9    2:14-15.) Consequently, A&C has not established its claims for violations of the

                                  10   California Penal Code against Alvarez.

                                  11                 d.      Breach of Contract Claim
                                  12          To prevail on a claim for breach of contract, a plaintiff must prove “(1) the contract,
Northern District of California
 United States District Court




                                  13   (2) the plaintiff's performance of the contract or excuse for nonperformance, (3) the

                                  14   defendant's breach, and (4) the resulting damage to the plaintiff.” See Richman v.

                                  15   Hartley, 224 Cal. App. 4th 1182, 1186 (2014). Here, A&C has shown it entered into a

                                  16   “Non-Disclosure Agreement” with Alvarez, by which he agreed not to “disclos[e] . . . any

                                  17   trade secrets” or “any . . . confidential or proprietary information.” (See Hsu Decl., Ex. A

                                  18   §§ 1, 2.) A&C alleges Alvarez disclosed such information to Espinosa (see Compl. ¶ 57),

                                  19   resulting in damages to A&C (see Hsu Decl. ¶ 7). Consequently, A&C has established its

                                  20   claim for breach of contract against Alvarez.

                                  21                 e.      Breach of Fiduciary Duty Claim
                                  22          To state a claim for breach of fiduciary duty, a plaintiff must prove the following:

                                  23   “(1) existence of a fiduciary duty; (2) breach of the fiduciary duty; and (3) damage

                                  24   proximately caused by the breach.” See Gutierrez v. Girardi, 194 Cal. App. 4th 925, 932

                                  25   (2011) (internal quotation and citation omitted). As to the first element, “an officer who

                                  26   participates in management of the corporation . . . is a fiduciary of the corporation,”

                                  27   whereas “a nominal officer with no management authority is not a fiduciary.” See Iconix,

                                  28   Inc. v. Tokuda, 457 F. Supp. 2d 969, 981 (N.D. Cal. 2006) (internal quotations and
                                                                                       7
                                  1    citations omitted). Here, although A&C states Alvarez “was responsible for developing

                                  2    and maintaining relations with customers” (see Hsu Decl. ¶ 2), there is no allegation or

                                  3    evidence to support a finding that Alvarez was an officer of A&C, let alone an officer who

                                  4    participated in the management of A&C. Consequently, A&C has not established its

                                  5    claim for breach of fiduciary duty against Alvarez.

                                  6                  f.     Conversion Claim
                                  7           To establish a claim for conversion, a plaintiff must prove (1) “plaintiff’s ownership

                                  8    or right to possession of personal property,” (2) “defendant’s disposition of property in a

                                  9    manner inconsistent with plaintiff’s property rights,” and (3) “resulting damages.” See

                                  10   Voris v. Lampert, 7 Cal. 5th 1141, 1150 (2019) (internal quotations and citations omitted).

                                  11   Here, A&C has submitted evidence showing Alvarez deposited into his own bank account

                                  12   “at least 636 checks, made payable to [A&C],” as well as evidence showing “wire
Northern District of California
 United States District Court




                                  13   transfers from known [A&C] customers” into that account. (See Hoe Decl., Ex. C, Attach.

                                  14   A at 1, 3.) Consequently, A&C has established its claim for conversion against Alvarez.

                                  15                 g.     Money Had and Received Claim
                                  16          To prevail on a claim for money had and received, a plaintiff must prove “(1) the

                                  17   defendant received money, (2) the money received by the defendant was for the use of

                                  18   the plaintiff, and (3) the defendant is indebted to the plaintiff.” See Rasmussen v. Dublin

                                  19   Rarities, 2015 WL 1133189, at *12 (N.D. Cal. Feb. 27, 2015). Here, A&C has submitted

                                  20   evidence showing “at least $2,280,609 in [A&C’s] sales” was deposited into Alvarez’s

                                  21   account. (See Hoe Decl., Ex. C, Attach. A at 1.) Consequently, A&C has established its

                                  22   claim for money had and received against Alvarez.

                                  23                 h.     Fraud Claim
                                  24          An action for fraud based on concealment has the following elements: “(1) the

                                  25   defendant must have concealed or suppressed a material fact, (2) the defendant must

                                  26   have been under a duty to disclose the fact to the plaintiff, (3) the defendant must have

                                  27   intentionally concealed or suppressed the fact with the intent to defraud the plaintiff, (4)

                                  28   the plaintiff must have been unaware of the fact and would not have acted as he did if he
                                                                                     8
                                  1    had known of the concealed or suppressed fact, and (5) as a result of the concealment or

                                  2    suppression of the fact, the plaintiff must have sustained damage.” See In re Yahoo! Inc.

                                  3    Customer Data Sec. Breach Litig., 313 F. Supp. 3d 1113, 1133 (N.D. Cal. 2018). Here,

                                  4    A&C has not alleged or offered any evidence showing Alvarez had any such duty.

                                  5    Consequently, A&C has not established its claim for fraud.

                                  6                  i.     Unjust Enrichment
                                  7           Although A&C asserts a “claim” for unjust enrichment, “unjust enrichment is not a

                                  8    cause of action” but, rather, “a general principle underlying various doctrines and

                                  9    remedies.” See Jogani v. Superior Ct., 165 Cal. App. 4th 901, 911 (2008).

                                  10   Consequently, the Court will consider the question of unjust enrichment in connection

                                  11   with A&C’s request for monetary relief.

                                  12
Northern District of California




                                                     j.     UCL Claim
 United States District Court




                                  13          Lastly, A&C brings a claim under the UCL, which prohibits “anything that can

                                  14   properly be called a business practice and that at the same time is forbidden by law.”

                                  15   See Cel–Tech Commc'ns, Inc. v. L.A. Cellular Tel. Co., 20 Cal.4th 163, 180 (1999)

                                  16   (internal quotations and citations omitted). As to this claim, however, A&C, contrary to

                                  17   the Court’s direction, has failed to “cite to the particular allegations in the complaint on

                                  18   which [A&C] relies to establish liability.” (See Order at 2:14-15.) Consequently, A&C has

                                  19   not established its claim against Alvarez under the UCL.

                                  20                 k.     Summary of Claims
                                  21          In sum, the Court finds A&C has established its claims, as asserted against

                                  22   Alvarez, under the DTSA, CUTSA, and CFAA, as well as for breach of contract,

                                  23   conversion, and money had and received.

                                  24          Accordingly, the second and third factors weigh in favor of entry of a default

                                  25   judgment.

                                  26          3.     Fourth Eitel Factor: Sum of Money at Stake

                                  27          In addressing the fourth factor, the Court “examines the amount of money at stake

                                  28   in relation to the seriousness of a defendant’s conduct.” See Craigslist, 694 F. Supp. 2d
                                                                                      9
                                  1    at 1060. “When the money at stake in the litigation is substantial or unreasonable,

                                  2    default judgment is discouraged”; however, “when . . . tailored to the specific misconduct

                                  3    of the defendant, default judgment may be appropriate.” See Yelp Inc. v. Catron, 70 F.

                                  4    Supp. 3d 1082, 1100 (N.D. Cal. 2014) (internal quotations and citations omitted). Here,

                                  5    the amount of money at stake, specifically, $2,280,609, is substantial, but at the same

                                  6    time tailored to the specific misconduct of the defendant, namely, the amount of A&C’s

                                  7    sales deposited into Alvarez’s bank account. (See Hoe Decl., Ex. C, Attach. A at 1.)

                                  8           Accordingly, the fourth factor weighs in favor of entry of a default judgment.

                                  9           4.     Fifth Eitel Factor: Possibility of Dispute Concerning Material Facts

                                  10          Upon entry of default, as noted, the defendant is deemed to have admitted all well-

                                  11   pleaded facts in the complaint. See Cripps, 980 F.2d at 1267. Here, Alvarez, despite

                                  12   having been served with the complaint and instant motion, has not responded to the
Northern District of California
 United States District Court




                                  13   complaint or moved to set aside the Clerk’s entry of default, and thus has made clear he

                                  14   does not intend to contest the allegations asserted against him. Indeed, “Alvarez [has]

                                  15   admitted to taking [A&C’s] money.” (See Hsu Decl. ¶ 12.)

                                  16          Accordingly, the fifth factor weighs in favor of entry of a default judgment.

                                  17          5.     Sixth Eitel Factors: Whether Default was Due to Excusable Neglect

                                  18          As noted, Alvarez has been served with both the complaint and the instant motion.

                                  19   Consequently, absent an explanation for Alvarez’s failure to appear, his default is not

                                  20   reasonably attributable to excusable neglect. See Shanghai Automation Instrument Co.

                                  21   v. Kuei, 194 F. Supp. 2d 995, 1005 (N.D. Cal. 2001) (finding default “[could]not be

                                  22   attributed to excusable neglect” where defendants “were properly served with the

                                  23   [c]omplaint, the notice of entry of default, as well as the papers in support of the instant

                                  24   motion”).

                                  25          Accordingly, the sixth factor weighs in favor of entry of a default judgment.

                                  26          6.     Seventh Eitel Factors: Policy Favoring Decision on the Merits

                                  27          “[W]here a defendant’s failure to appear makes a decision on the merits

                                  28   impracticable, if not impossible, entry of default judgment is warranted.” See Craigslist,
                                                                                     10
                                  1    694 F. Supp. 2d at 1061 (internal quotation and citation omitted). Here, Alvarez has

                                  2    failed to participate in the instant action, preventing a decision on the merits.

                                  3           Accordingly, the seventh factor weighs in favor of entry of a default judgment.

                                  4           7.       Summary of Eitel Factors
                                  5           In sum, the Eitel factors weigh in favor of entry of a default judgment against

                                  6    Alvarez. The Court next turns to the relief requested.

                                  7    C.     Relief

                                  8           As noted, A&C seeks an order awarding damages, various forms of equitable

                                  9    relief, and attorneys’ fees and costs. The Court addresses each such request in turn.

                                  10          1.       Damages
                                  11          A&C seeks compensatory damages in the amount of $2,280,609, treble damages

                                  12   in the amount of $1,252,419, and punitive damages in the amount of $75,000.
Northern District of California
 United States District Court




                                  13          With respect to compensatory damages, A&C has shown “at least $2,280,609 in

                                  14   [A&C’s] sales were deposited into [Alvarez’s] account at Bank of America.” (See Hoe

                                  15   Decl., Ex. C, Attach. A.) As A&C acknowledges, however, Alvarez has “made some

                                  16   payments, in the approximate sum of $160,000.” (See Hsu Decl. ¶ 12.)

                                  17          Next, with respect to treble damages, A&C cites no authority and provides no

                                  18   argument as to why it is entitled to such relief.

                                  19          Lastly, in determining whether punitive damages are appropriate, “the Court

                                  20   cannot make a fully informed determination of whether an award of punitive damages is

                                  21   excessive unless the record contains evidence of [the defendant’s] financial condition.”

                                  22   See Shanghai Automation Instrument Co., 194 F. Supp. 2d at 1011. Here, A&C offers no

                                  23   evidence as to Alvarez’s financial condition.

                                  24          In sum, the Court finds A&C is entitled to compensatory damages in the amount of

                                  25   $2,120,609, a sum equal to $2,280,609 minus $160,000.

                                  26          2.       Equitable Relief
                                  27          A&C requests the following forms of equitable relief: (1) “a constructive trust on all

                                  28   individuals and entities who come in possession or receive benefit from the use of A&C’s
                                                                                     11
                                  1    monies and property”; (2) “an injunction prohibiting [d]efendants and/or non-parties who

                                  2    come in receipt of A&C’s monies and property . . . from distributing the money or using it

                                  3    in any manner until it is returned to A&C’s possession”; and (3) “an order requiring A&C’s

                                  4    monies to be returned as well as any ill-gotten benefits received by [d]efendants or any

                                  5    other entity or individual who received a benefit from the use of A&C’s monies and

                                  6    property.” (See Mot. at 13:8-15.) It is well-established that “equitable relief is not

                                  7    appropriate where an adequate remedy exists at law.” See Schroeder v. United States,

                                  8    569 F.3d 956, 963 (9th Cir. 2009). Here, as discussed above, A&C seeks, and in fact

                                  9    has, an adequate remedy at law.

                                  10             Accordingly, the Court denies A&C’s request for equitable relief.

                                  11             3.      Attorneys’ Fees and Costs
                                  12             Although A&C has not identified any statute that provides for attorneys’ fees and
Northern District of California
 United States District Court




                                  13   costs, “[t]he DTSA and CUTSA authorize an award of reasonable attorneys’ fees to the

                                  14   prevailing party if the trade secret was willfully and maliciously appropriated.” See

                                  15   DiscoverOrg Data, LLC v. Bitnine Glob., Inc., 2020 WL 6562333, at *10 (N.D. Cal. Nov. 9,

                                  16   2020). Here, as discussed above, the Court has found Alvarez willfully and maliciously

                                  17   appropriated A&C’s trade secrets. In connection with the instant motion, however, A&C

                                  18   has not sought a specified sum constituting fees and costs incurred, let alone provided

                                  19   any evidence in support thereof.

                                  20             Accordingly, A&C’s request for attorneys’ fees and costs will be denied without

                                  21   prejudice to A&C’s filing, pursuant to the Local Rules of this District, a motion for such

                                  22   relief.

                                  23                                               CONCLUSION

                                  24             For the reasons set forth above, A&C’s motion for default judgment is hereby

                                  25   GRANTED in part and DENIED in part, as follows:

                                  26             1. To the extent A&C seeks a default judgment against Alvarez, the motion is

                                  27                  GRANTED, and A&C shall have judgment against Alvarez in the amount of

                                  28                  $2,120,609.
                                                                                      12
                                  1          2. In all other respects, the motion is DENIED; to the extent A&C seeks to recover

                                  2             its attorneys’ fees and costs under the DTSA and CUTSA, however, such

                                  3             denial is without prejudice to A&C’s filing a separate motion pursuant to Civil

                                  4             L.R. 54-5.

                                  5          IT IS SO ORDERED.

                                  6

                                  7    Dated: July 12, 2021
                                                                                             MAXINE M. CHESNEY
                                  8                                                          United States District Judge
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  13
